Judgment unanimously reversed, fine and penalties remitted, license
directed to be restored and a new trial ordered because of the failure of the trial court to comply with the provisions of section 335-a of the Code of Criminal Procedure. Upon the new trial further evidence may be adduced by the People to establish that the defendant was engaged in the business of carrying passengers for hire within the meaning of subdivision 1 of section 17 of the Vehicle and Traffic Law. Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.